Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Iwashko on 02/16/2022.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the claim set filed on 05/23/2020):
Claim 1. (Currently Amended) A customizable massage device, comprising: 
a main body to be disposed on at least a portion of a body of a user; 
a pressure assembly disposed at a center of the main body to provide pressure to the body of the user in response to a rotation of the pressure assembly;
; 
a sensor is disposed on the top surface of the main body; and
wherein the pressure assembly comprises: 
a ball to connect to the body of the user; 
an elongated member detachably connected at a first end to the ball; and 
a rotating member detachably connected to a second end of the elongated member to move the elongated member in response to movement of the rotating member; and 
wherein the ball and the elongated member move in a circular direction around the top surface of the main body.

Claim 2. (Canceled).

Claim 3. (Currently Amended) The customizable massage device of claim [[2]] 1, wherein the 

Claim 6. (Currently Amended) The customizable massage device of claim 1, further comprising: a liquid dispenser disposed within at least a portion of the main body to dispense a liquid therefrom in response to detection by the sensor of the liquid dispenser of a moisture level of the main body being less than a predetermined moisture level.


Allowable Subject Matter
Claims 1 and 3-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claim 1 in the instant application has not rejected using a prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest all the features of claims or dependents therein.
Regarding claim 1, Tass et al. (U.S. Publication 2013/0041296 hereinafter Tass), the closest prior art of record, discloses a customizable massage device, comprising: a main body (Fig. 15A, [0081]: housing 55) to be disposed on at least a portion of a body of a user ([0081]: fastened to the skin of the patient); a pressure assembly (Fig. 15A: motor 52, cam disk 51, cam 53, spring 54 and stimulation element 40) disposed at a center of the main body (Figures 15A and 15B show this configuration) to provide pressure to the body of the user in response to a rotation of the pressure assembly ([0080]: due to the rotation of motor 52 and cam disk 51), a rotating member (Fig, 15A, [0080]: cam disk 51) detachably connected ([0080], Fig. 15A: as the cam disk 51 rotates, the protrusion on the cam disk push the rod/cam 53 downward cyclically as such the cam disk is cyclically and detachably connected to the second end of the elongated member/rod) to a second end of the elongated member to move the elongated member in response to movement of the rotating member ([0080]: the elongated rod/stimulation element 40 reciprocally move up and down due to the rotation of the cam disk 51).
Kopanic et al. (U.S. Publication 2006/0258962 hereinafter Kopanic) an adhesive surface (Fig.2: [0039]: adhesive ring 38) circumferentially disposed on a perimeter of a top surface of the main body to connect to the body of the user, such that the adhesive surface prevents the main body falling off the body of the user ([0039]: suitable to stick on both the bottom of the flat based and human skin).
Qu et al. (U.S. Publication 2019/0365598 hereinafter Qu) teaches a massage ball (Fig. 4, [0022]: the massage head 14 is spherical) that detachably connected (Fig. 4 and [0022]: massage head 14 is detachbly connected to the reciprocal rod 12 and hence can be replaced as needed) to an elongated member (Fig. 4, [0022]: reciprocal rod 12) on the first end of the ball.
However, Tass does not disclose the ball and the elongated rod move in a circular direction around the top surface of the main body. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785